

Exhibit 10.2


Effective Date: August 17, 2016




GENEOS THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN
The purpose of the GENEOS Therapeutics, Inc. 2016 Equity Incentive Plan is to
provide (i) designated employees of GENEOS Therapeutics, Inc. (the “Company”)
and its parents and subsidiaries, (ii) certain consultants and advisors who
perform services for the Company or its parents or subsidiaries and (iii)
non-employee members of the Board of Directors of the Company (the “Board”) with
the opportunity to receive grants of incentive stock options, nonqualified stock
options and stock awards. The Company believes that the Plan will encourage the
participants to contribute materially to the growth of the Company, thereby
benefitting the Company’s stockholders, and will align the economic interests of
the participants with those of the stockholders.
1.Administration.
(a)    Committee. This Plan shall be administered and interpreted by the Board
or by a committee consisting of members of the Board, which shall be appointed
by the Board. After an initial public offering of the Company’s stock as
described in Section 18(b) (a “Public Offering”), this Plan shall be
administered by a committee of Board members, which may consist of “outside
directors” as defined under section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”), and related Treasury regulations, and “non-employee
directors” as defined under Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). However, the Board may ratify or approve
any grants as it deems appropriate, and the Board shall approve and administer
all grants made to non-employee directors. The committee may delegate authority
to one or more subcommittees as it deems appropriate. To the extent that a
committee or subcommittee administers this Plan, references in this Plan to the
“Board” shall be deemed to refer to the committee or subcommittee.
(b)    Board Authority. The Board shall have the sole authority to (i) determine
the individuals to whom grants shall be made under this Plan, (ii) determine the
type, size and terms of the grants to be made to each such individual, (iii)
determine the time when the grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability, (iv) amend the terms of
any previously issued grant, and (v) deal with any other matters arising under
this Plan.
(c)    Board Determinations. The Board shall have full power and authority to
administer and interpret this Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
this Plan and for the conduct of its business as it deems necessary or
advisable, in its sole discretion. The Board’s interpretations of this Plan and
all determinations made by the Board pursuant to the powers vested in it
hereunder shall be conclusive and binding on all persons having any interest in
this Plan or in any awards granted hereunder. All powers of the Board shall be
executed in its sole discretion, in the best interest of the Company, not as a
fiduciary, and in keeping with the objectives of this Plan and need not be
uniform as to similarly situated individuals.


        

--------------------------------------------------------------------------------




(d)    Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Options (as defined in Section 2 below) to employees or officers of the Company
or any of its present or future subsidiary corporations and to exercise such
other powers under this Plan as the Board may determine, provided that the Board
shall fix the terms of the Options to be granted by such officers (including the
exercise price of such Options, which may include a formula by which the
exercise price will be determined) and the maximum number of shares subject to
Options that the officers may grant; provided further, however, that no officer
shall be authorized to grant Options to himself or herself.
2.    Grants. Awards under this Plan may consist of grants of incentive stock
options as described in Section 5 (“Incentive Stock Options”), nonqualified
stock options as described in Section 5 (“Nonqualified Stock Options”)
(Incentive Stock Options and Nonqualified Stock Options are collectively
referred to as “Options”) and stock awards as described in Section 6 (“Stock
Awards”) (hereinafter collectively referred to as “Grants”). All Grants shall be
subject to the terms and conditions set forth herein and to such other terms and
conditions consistent with this Plan as the Board deems appropriate and as are
specified in writing by the Board to the individual in a grant instrument or an
amendment to the grant instrument (the “Grant Instrument”). All Grants shall be
made conditional upon the Grantee’s acknowledgement, in writing or by acceptance
of the Grant, that all decisions and determinations of the Board shall be final
and binding on the Grantee, his or her beneficiaries and any other person having
or claiming an interest under such Grant. The Board shall approve the form and
provisions of each Grant Instrument. Grants under a particular Section of this
Plan need not be uniform as among the grantees.
3.    Shares Subject to This Plan.
(a)    Shares Authorized. Subject to adjustment as described below, the
aggregate number of shares of common stock of the Company (“Company Stock”) that
may be issued under this Plan is 2,000,000 shares, all of which may be granted
as Incentive Stock Options. After a Public Offering, the maximum aggregate
number of shares of Company Stock that shall be subject to Grants made under
this Plan to any individual during any calendar year shall be 1,000,000 shares,
subject to adjustment as described below. Shares issued under this Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of this Plan. If and to the extent Options granted under this Plan terminate,
expire, or are canceled, forfeited, exchanged or surrendered without having been
exercised or if any Stock Awards (including restricted Stock Awards received
upon the exercise of Options) are forfeited, the shares subject to such Grants
shall again be available for purposes of this Plan.
(b)    Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Grants, the maximum
number of shares of Company Stock that any individual participating in this Plan
may be granted in any year, the number of shares covered by outstanding Grants,
the kind of shares issued under this Plan, and the price per share of such
Grants shall be appropriately adjusted by the Board to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Company Stock to preclude, to the extent practicable, the


2

--------------------------------------------------------------------------------




enlargement or dilution of rights and benefits under such Grants; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated. Any adjustments determined by the Board shall be final, binding and
conclusive.
4.    Eligibility for Participation.
(a)    Eligible Persons. All employees of the Company and its parents or
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in this Plan. Consultants and
advisors who perform services for the Company or any of its parents or
subsidiaries (“Key Advisors”) shall be eligible to participate in this Plan if
the Key Advisors render bona fide services to the Company or its parents or
subsidiaries, the services are not in connection with the offer and sale of
securities in a capital-raising transaction, and the Key Advisors do not
directly or indirectly promote or maintain a market for the Company’s
securities.
(b)    Selection of Grantees. The Board shall select the Employees, Non-Employee
Directors and Key Advisors to receive Grants and shall determine the number of
shares of Company Stock subject to a particular Grant in such manner as the
Board determines. Employees, Key Advisors and Non-Employee Directors who receive
Grants under this Plan shall hereinafter be referred to as “Grantees.”
5.    Granting of Options.
(a)    Number of Shares. The Board shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.
(b)    Type of Option and Price.
(i)    The Board may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of section 422 of the Code or
Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to employees of the Company or its parents or
subsidiaries, as defined in Section 424 of the Code. Nonqualified Stock Options
may be granted to Employees, Non-Employee Directors and Key Advisors.
(ii)    The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Board and may be equal to or greater than the
Fair Market Value (as defined below) of a share of Company Stock on the date the
Option is granted; provided, however, that (x) the Exercise Price of an
Incentive Stock Option shall be equal to, or greater than, the Fair Market Value
of a share of Company Stock on the date the Incentive Stock Option is granted
and (y) an Incentive Stock Option may not be granted to an Employee who, at the
time of grant, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any parent or subsidiary of the
Company, unless the Exercise Price per share is not less than 110% of the Fair
Market Value of Company Stock on the date of grant.
(iii)    If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is a national securities exchange, the last reported sale
price thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, or (y) if the Company
Stock is not principally traded on such exchange or market, the mean between the
last reported “bid” and “asked”


3

--------------------------------------------------------------------------------




prices of Company Stock on the relevant date, as reported on Nasdaq or, if not
so reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Board determines. If the Company Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions or “bid” or “asked” quotations
as set forth above, the Fair Market Value per share shall be as determined by
the Board.
(c)    Option Term. The Board shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any parent or subsidiary of the Company, may
not have a term that exceeds five years from the date of grant.
(d)    Exercisability of Options.
(i)    Options shall become exercisable in accordance with such terms and
conditions, consistent with this Plan, as may be determined by the Board and
specified in the Grant Instrument. The Board may accelerate the exercisability
of any or all outstanding Options at any time for any reason.
(ii)    The Board may provide in a Grant Instrument that the Grantee may elect
to exercise part or all of an Option before it otherwise has become exercisable.
Any shares so purchased shall be restricted shares and shall be subject to a
repurchase right in favor of the Company during a specified restriction period,
with the repurchase price equal to the lesser of (i) the Exercise Price or (ii)
the Fair Market Value of such shares at the time of repurchase, or such other
restrictions as the Board deems appropriate.
(e)    Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, shall have an Exercise Price not less than the Fair
Market Value of the Company Stock on the date of grant, and may not be
exercisable for at least six months after the date of grant (except that such
Options may become exercisable, as determined by the Board, upon the Grantee’s
death, Disability or retirement, or upon a Change of Control or other
circumstances permitted by applicable regulations).
(f)    Termination of Employment, Disability or Death.
(i)    Except as provided below, an Option may only be exercised while the
Grantee is employed by, or providing service to, the Employer (as defined below)
as an Employee, Key Advisor or member of the Board. In the event that a Grantee
ceases to be employed by, or provide service to, the Employer for any reason
other than Disability, death, or termination for Cause, any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within 90
days after the date on which the Grantee ceases to be employed by, or provide
service to, the Employer (or within such other period of time as may be
specified by the Board), but in any event no later than the date of expiration
of the Option term. Except as otherwise provided by the Board, any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by, or provide service to, the Employer shall
terminate as of such date.
(ii)    In the event the Grantee ceases to be employed by, or provide service
to, the Employer on account of a termination for Cause by the Employer, any
Option held by the Grantee shall terminate as of the date the Grantee ceases to
be employed by, or provide service to, the Employer. In addition,
notwithstanding any other provisions of this Section 5, if the Board determines
that the Grantee has engaged in conduct that constitutes Cause at any time while
the Grantee is employed by, or providing


4

--------------------------------------------------------------------------------




service to, the Employer or after the Grantee’s termination of employment or
service, any Option held by the Grantee shall immediately terminate, and the
Grantee shall automatically forfeit all shares underlying any exercised portion
of an Option for which the Company has not yet delivered the share certificates,
upon refund by the Company of the Exercise Price paid by the Grantee for such
shares. Upon any exercise of an Option, the Company may withhold delivery of
share certificates pending resolution of an inquiry that could lead to a finding
resulting in a forfeiture.
(iii)    In the event the Grantee ceases to be employed by, or provide service
to, the Employer because the Grantee is Disabled, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by, or provide service
to, the Employer (or within such other period of time as may be specified by the
Board), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Board, any of the Grantee’s Options
which are not otherwise exercisable as of the date on which the Grantee ceases
to be employed by, or provide service to, the Employer shall terminate as of
such date.
(iv)    If the Grantee dies while employed by, or providing service to, the
Employer or within 90 days after the date on which the Grantee ceases to be
employed or provide service on account of a termination specified in Section
5(f)(i) above (or within such other period of time as may be specified by the
Board), any Option that is otherwise exercisable by the Grantee shall terminate
unless exercised within one year after the date on which the Grantee ceases to
be employed by, or provide service to, the Employer (or within such other period
of time as may be specified by the Board), but in any event no later than the
date of expiration of the Option term. Except as otherwise provided by the
Board, any of the Grantee’s Options that are not otherwise exercisable as of the
date on which the Grantee ceases to be employed by, or provide service to, the
Employer shall terminate as of such date.
(v)    For purposes of this Section 5(f) and Section 6:
(A)The term “Employer” shall include the Company and its parent and subsidiary
corporations or other entities, as appropriate and as determined by the Board.
(B)    “Employed by, or provide service to, the Employer” shall mean employment
or service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options and satisfying conditions with respect to Stock
Awards, a Grantee shall not be considered to have terminated employment or
service until the Grantee ceases to be an Employee, Key Advisor or member of the
Board), unless the Board determines otherwise.
(C)    “Disability” shall mean a Grantee’s becoming disabled within the meaning
of section 22(e)(3) of the Code, within the meaning of the Employer’s long-term
disability plan applicable to the Grantee, or as otherwise determined by the
Board.
(D)    “Cause” shall mean, except to the extent specified otherwise by the
Board, a finding by the Board that the Grantee (i) has breached his or her
employment or service contract with the Employer, (ii) has engaged in disloyalty
to the Company, including, without limitation, fraud, embezzlement, theft,
commission of a felony or proven dishonesty, (iii) has disclosed trade secrets
or confidential information of the Employer to persons not entitled to receive
such information, (iv) has breached any written noncompetition or
nonsolicitation agreement between the Grantee and the Employer or (v) has
engaged in such other behavior detrimental to the interests of the Employer as
the Board determines.


5

--------------------------------------------------------------------------------




(g)    Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price: provided, however, that the
Committee shall have the power to permit: (i) the exercise of unvested Options,
or portions thereof, for the purchase of shares of restricted Common Stock
subject to a repurchase right in favor of the Company, with the repurchase price
being equal to the lesser of (x) the original purchase price or (y) the Fair
Market Value of the shares on the date of repurchase, or to any other
restrictions as the Committee deems to be appropriate, and (ii) the acceleration
of previously established exercise terms, in each case upon such circumstances
and subject to such terms and conditions as the Committee shall determine. The
Grantee shall pay the Exercise Price for an Option as specified by the Board (I)
in cash, (II) with the approval of the Board, by delivering shares of Company
Stock owned by the Grantee (including Company Stock acquired in connection with
the exercise of an Option, subject to such restrictions as the Board deems
appropriate) and having a Fair Market Value on the date of exercise equal to the
Exercise Price or by attestation (on a form prescribed by the Board) to
ownership of shares of Company Stock having a Fair Market Value on the date of
exercise equal to the Exercise Price, (III) after a Public Offering, payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board, or (IV) by such other method as the Board may approve.
The Board may authorize loans by the Company to Grantees in connection with the
exercise of an Option, upon such terms and conditions as the Board, in its sole
discretion, deems appropriate. Shares of Company Stock used to exercise an
Option shall have been held by the Grantee for the requisite period of time to
avoid adverse accounting consequences to the Company with respect to the Option.
The Grantee shall pay the Exercise Price and the amount of any withholding tax
due (pursuant to Section 7) at the time of exercise.
(h)    Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under this Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds $100,000,
then the Option, as to the excess, shall be treated as a Nonqualified Stock
Option. An Incentive Stock Option shall not be granted to any person who is not
an Employee of the Company or a parent or subsidiary (within the meaning of
section 424(f) of the Code) of the Company.
6.    Stock Awards. The Board may issue shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Board deems appropriate. The following provisions are applicable to Stock
Awards:
(a)    General Requirements. Shares of Company Stock issued pursuant to Stock
Awards may be issued for consideration or for no consideration, and subject to
restrictions or no restrictions, as determined by the Board. The Board may
establish conditions under which restrictions on Stock Awards shall lapse over a
period of time or according to such other criteria as the Board deems
appropriate. The period of time during which the Stock Award will remain subject
to restrictions will be designated in the Grant Instrument as the “Restriction
Period.”
(b)    Number of Shares. The Board shall determine the number of shares of
Company Stock to be issued pursuant to a Stock Award and the restrictions
applicable to such shares.
(c)    Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Employer (as defined in Section 5(f))
during a period designated in the Grant Instrument as the Restriction Period, or
if other specified conditions are not met, the Stock Award shall terminate as to
all shares covered by the award as to which the restrictions have not lapsed,
and those


6

--------------------------------------------------------------------------------




shares of Company Stock must be immediately returned to the Company. The Board
may, however, provide for complete or partial exceptions to this requirement as
it deems appropriate.
(d)    Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of the Stock Award except to a successor under
Section 8(a). Each certificate for Stock Awards shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Grantee shall be
entitled to have the legend removed from the stock certificate covering the
shares subject to restrictions when all restrictions on such shares have lapsed.
The Board may determine that the Company will not issue certificates for Stock
Awards until all restrictions on such shares have lapsed, or that the Company
will retain possession of certificates for Stock Awards until all restrictions
on such shares have lapsed.
(e)    Right to Vote and to Receive Dividends. During the Restriction Period,
the Grantee shall have the right to vote shares subject to Stock Awards and to
receive any dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Board.
(f)    Lapse of Restrictions. All restrictions imposed on Stock Awards shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Board. The Board may determine, as
to any or all Stock Awards, that the restrictions shall lapse without regard to
any Restriction Period.
7.    Withholding of Taxes.
(a)    Required Withholding. All Grants under this Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.
(b)    Election to Withhold Shares. If the Board so permits, a Grantee may elect
to satisfy the Employer’s income tax withholding obligation with respect to a
Grant by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities. The election must be in a form and manner
prescribed by the Board and may be subject to the prior approval of the Board.
8.    Transferability of Grants.
(a)    Nontransferability of Grants. Except as provided below, only the Grantee
may exercise rights under a Grant during the Grantee’s lifetime. A Grantee may
not transfer those rights except (i) by will or by the laws of descent and
distribution or (ii) with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Board, pursuant to a domestic relations
order or otherwise as permitted by the Board. When a Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
may exercise such rights. Any such successor must furnish proof satisfactory to
the Company of his or her right to receive the Grant under the Grantee’s will or
under the applicable laws of descent and distribution.
(b)    Transfer of Nonqualified Stock Options. Notwithstanding the foregoing,
the Board may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent


7

--------------------------------------------------------------------------------




with applicable securities laws, according to such terms as the Board may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.
9.    Right of First Refusal; Repurchase Right.
(a)    Offer. Prior to a Public Offering, if at any time an individual desires
to sell, encumber, or otherwise dispose of shares of Company Stock that were
distributed to him or her under this Plan and that are transferable, the
individual may do so only pursuant to a bona fide written offer, and the
individual shall first offer the shares to the Company by giving the Company
written notice disclosing: (i) the name of the proposed transferee of the
Company Stock; (ii) the certificate number and number of shares of Company Stock
proposed to be transferred or encumbered; (iii) the proposed price; (iv) all
other terms of the proposed transfer; and (v) a written copy of the proposed
offer. Within 60 days after receipt of such notice, the Company shall have the
option to purchase all or part of such Company Stock at the price and on the
terms described in the written notice; provided that the Company may pay such
price in installments over a period not to exceed four years, at the discretion
of the Board.
(b)    Sale. In the event the Company (or a stockholder, as described below)
does not exercise the option to purchase Company Stock, as provided above, the
individual shall have the right to sell, encumber, or otherwise dispose of the
shares of Company Stock described in subsection (a) at the price and on the
terms of the transfer set forth in the written notice to the Company, provided
such transfer is effected within 15 days after the expiration of the option
period. If the transfer is not effected within such period, the Company must
again be given an option to purchase, as provided above.
(c)    Assignment of Rights. The Board, in its sole discretion, may waive the
Company’s right of first refusal and repurchase right under this Section 9. If
the Company’s right of first refusal or repurchase right is so waived, the Board
may, in its sole discretion, assign such right to the remaining stockholders of
the Company in the same proportion that each stockholder’s stock ownership bears
to the stock ownership of all the stockholders of the Company, as determined by
the Board. To the extent that a stockholder has been given such right and does
not purchase his or her allotment, the other stockholders shall have the right
to purchase such allotment on the same basis.
(d)    Purchase by the Company. Prior to a Public Offering, if a Grantee ceases
to be employed by, or provide service to, the Employer, the Company shall have
the right to purchase all or part of any Company Stock distributed to him or her
under this Plan at its then current Fair Market Value (as defined in Section
5(b)) (or at such other price as may be established in the Grant Instrument);
provided, however, that such repurchase shall be made in accordance with
applicable accounting rules to avoid adverse accounting treatment.
(e)    Public Offering. On and after a Public Offering, the Company shall have
no further right to purchase shares of Company Stock under this Section 9.
(f)    Stockholders Agreement. Notwithstanding the provisions of this Section 9,
if the Board requires that a Grantee execute a Stockholders Agreement (or other
agreement containing first refusal or repurchase rights) with respect to any
Company Stock distributed pursuant to this Plan, such Grantee shall execute such
Stockholders Agreement (or other such agreement) as a condition to retaining his
or her rights to such Company Stock. If such Stockholders Agreement (or other
such agreement) contains a right of first refusal or repurchase right, the
provisions of this Section 9 shall not apply to such Company


8

--------------------------------------------------------------------------------




Stock for as long as those provisions of the Stockholders Agreement (or other
agreement) are in effect, unless the Board determines otherwise.
10.    Change of Control of the Company.
(a)    Definitions.
As used in this Plan, a “Change of Control” shall mean:
(i)    any merger or consolidation in which voting securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities are Transferred to a person or persons different from the
person holding those securities immediately prior to such transaction and the
composition of the Board following such transaction is such that the directors
of the Company prior to the transaction constitute less than 50% of the Board
membership following the transaction;
(ii)    any acquisition, directly or indirectly, by a person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of voting securities of the Company possessing more than
50% of the total combined voting power of the Company’s outstanding securities;
provided, however, that, no Change of Control shall be deemed to occur by reason
of the acquisition of shares of the Company’s capital stock by an investor in
the Company in a capital-raising transaction;
(iii)    any acquisition, directly or indirectly, by a person or related group
of persons of the right to appoint a majority of the directors of the Company or
otherwise directly or indirectly control the management, affairs and business of
the Company;
(iv)    any sale transfer or other disposition of all or substantially all of
the assets of the Company; or
(v)    a complete liquidation or dissolution of the Company.
As used in this Section 10, “Transfer” shall include any sale, exchange,
assignment, gift, bequest, disposition, mortgage, charge, pledge, encumbrance,
grant of a security interest or other arrangement by which possession, legal
title or beneficial ownership passes from one Person to another, or to the same
Person in a different capacity, whether or not voluntarily and whether or not
for value, and including without limitation any merger or amalgamation and any
agreement to effect any of the foregoing.
(b)    Assumption of Grants. Upon a Change of Control where the Company is not
the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Board determines otherwise, all outstanding Options
that are not exercised shall be assumed by, or replaced with comparable options
by the surviving corporation (or a parent or subsidiary of the surviving
corporation), and outstanding Stock Awards shall be converted to Stock Awards of
the surviving corporation (or a parent or subsidiary of the surviving
corporation).
(c)    Other Alternatives. Notwithstanding the foregoing, in the event of a
Change of Control, the Board may take any of the following actions with respect
to any or all outstanding Grants: the Board may (i) determine that outstanding
Options shall accelerate and become exercisable, in whole or in part, upon the
Change of Control or upon such other event as the Board determines, (ii)
determine that the restrictions and conditions on outstanding Stock Awards shall
lapse, in whole or in part, upon the Change


9

--------------------------------------------------------------------------------




of Control or upon such other event as the Board determines, (iii) require that
Grantees surrender their outstanding Options in exchange for a payment by the
Company, in cash or stock as determined by the Board, in an amount equal to the
amount by which the then Fair Market Value of the shares of Company Stock
subject to the Grantee’s unexercised Options exceeds the Exercise Price of the
Options or (iv) after giving Grantees an opportunity to exercise their
outstanding Options, terminate any or all unexercised Options at such time as
the Board deems appropriate. Such surrender or termination shall take place as
of the date of the Change of Control or such other date as the Board may
specify. The Board shall have no obligation to take any of the foregoing
actions, and, in the absence of any such actions, outstanding Options and Stock
Awards shall continue in effect according to their terms (subject to any
assumption pursuant to subsection (b)).
11.    Requirements for Issuance of Shares.
(a)    Stockholders Agreement/Voting Agreement. The Board may require that a
Grantee execute a stockholders agreement and/or a voting agreement, in each
case, with such terms as the Board deems appropriate, with respect to any
Company Stock issued pursuant to this Plan.
(b)    Limitations on Issuance of Shares. No Company Stock shall be issued in
connection with any Grant hereunder unless and until all legal requirements
applicable to the issuance of such Company Stock have been complied with to the
satisfaction of the Board. The Board shall have the right to condition any Grant
made to any Grantee hereunder on such Grantee’s undertaking in writing to comply
with such restrictions on his or her subsequent disposition of such shares of
Company Stock as the Board shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under this Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.
(c)    Lock-Up Period. If so requested by the Company or any representative of
the underwriters (the “Managing Underwriter”) in connection with any
underwritten offering of securities of the Company under the Securities Act of
1933, as amended (the “Securities Act”), a Grantee (including any successor or
assigns) shall not sell or otherwise transfer any shares or other securities of
the Company during the 30-day period preceding and the 180-day period following
the effective date of a registration statement of the Company filed under the
Securities Act for such underwriting (or such shorter period as may be requested
by the Managing Underwriter and agreed to by the Company) (the “Market Standoff
Period”). If so requested, the Grantee shall enter into a separate written
agreement to such effect in form and substance requested by the Company or the
Managing Underwriter. The Company may impose stop-transfer instructions with
respect to securities subject to the foregoing restrictions until the end of
such Market Standoff Period. Notwithstanding the foregoing, the Company may
require that a Grantee execute a Stockholders Agreement or other agreement
containing lock-up provisions. If such Stockholders Agreement or other agreement
contains any lock-up or market standoff provisions that differ from the
provisions of this Section 11(c), for as long as the provisions of such other
agreement are in effect, the provisions of this Section 11(c) shall not apply to
such Company Stock, unless the Board determines otherwise.
12.    Amendment and Termination of This Plan.
(a)    Amendment. The Board may amend or terminate this Plan at any time;
provided, however, that the Board shall not amend this Plan without stockholder
approval if such approval is


10

--------------------------------------------------------------------------------




required in order to comply with the Code or other applicable laws, or, after a
Public Offering, to comply with applicable stock exchange requirements.
(b)    Termination of This Plan. This Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date, unless this
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders.
(c)    Termination and Amendment of Outstanding Grants. A termination or
amendment of this Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the Board
acts under Section 18(b). The termination of this Plan shall not impair the
power and authority of the Board with respect to an outstanding Grant. Whether
or not this Plan has terminated, an outstanding Grant may be terminated or
amended under Section 18(b) or may be amended by agreement of the Company and
the Grantee consistent with this Plan.
(d)    Governing Document. This Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend this Plan in any manner. This Plan shall be binding upon and
enforceable against the Company and its successors and assigns.
13.    Funding of This Plan. This Plan shall be unfunded. The Company shall not
be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under this Plan. In no
event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.
14.    Rights of Participants. Nothing in this Plan shall entitle any Employee,
Key Advisor, Non-Employee Director or other person to any claim or right to be
granted a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employ of the Employer or any other employment rights.
15.    No Fractional Shares. No fractional shares of Company Stock shall be
issued or delivered pursuant to this Plan or any Grant. The Board shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
16.    Headings. Section headings are for reference only. In the event of a
conflict between a title and the content of a Section, the content of the
Section shall control.
17.    Effective Date of This Plan.
(a)    Effective Date. This Plan shall be effective on the date set forth on the
first page above.
(b)    Public Offering. The provisions of this Plan that refer to a Public
Offering, or that refer to, or are applicable to persons subject to, section 16
of the Exchange Act or section 162(m) of the Code, shall be effective, if at
all, upon the initial registration of the Company Stock under section 12(b) or
12(g) of the Exchange Act, and shall remain effective thereafter for as long as
such stock is so registered.
18.    Miscellaneous.
(a)    Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the Board to
make Grants under this Plan


11

--------------------------------------------------------------------------------




in connection with the acquisition, by purchase, lease, merger, consolidation or
otherwise, of the business or assets of any corporation, firm or association,
including Grants to employees thereof who become Employees, or for other proper
corporate purposes, or (ii) limit the right of the Company to grant stock
options or make other awards outside of this Plan. Without limiting the
foregoing, the Board may make a Grant to an employee of another corporation who
becomes an Employee by reason of a corporate merger, consolidation, acquisition
of stock or property, reorganization or liquidation involving the Company, the
Parent or any of their subsidiaries in substitution for a stock option or Stock
Awards grant made by such corporation. The terms and conditions of the
substitute grants may vary from the terms and conditions required by this Plan
and from those of the substituted stock incentives. The Board shall prescribe
the provisions of the substitute grants.
(b)    Compliance with Law. This Plan, the exercise of Options and the
obligations of the Company to issue shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to section
16 of the Exchange Act, after a Public Offering it is the intent of the Company
that this Plan and all transactions under this Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that this Plan and applicable Grants under this
Plan comply with the applicable provisions of section 162(m) of the Code, after
a Public Offering, and section 422 of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 162(m) or 422 of the
Code as set forth in this Plan ceases to be required under section 16 of the
Exchange Act or section 162(m) or 422 of the Code, that Plan provision shall
cease to apply. The Board may revoke any Grant if it is contrary to law or
modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Board may also adopt rules regarding the withholding
of taxes on payments to Grantees. The Board may, in its sole discretion, agree
to limit its authority under this Section.
(c)    Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Board may make Grants on such terms and conditions as the Board deems
appropriate to comply with the laws of the applicable countries, and the Board
may create such procedures, addenda and subplans and make such modifications as
may be necessary or advisable to comply with such laws.
(d)    Governing Law. The validity, construction, interpretation and effect of
this Plan and Grant Instruments issued under this Plan shall be governed and
construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.


12